996 So. 2d 1106 (2008)
BUNGE NORTH AMERICA, INC.
v.
The BOARD OF COMMERCE & INDUSTRY and Louisiana Department of Economic Development
Clyde A. "Rock" Gisclair, Assessor for St. Charles Parish, and Clyde A. "Rock" Gisclair, Individually
v.
The Board of Commerce and Industry, Louisiana Department of Economic Development, Louisiana Tax Commission, and Bunge North America, Inc.
No. 2008-C-1594.
Supreme Court of Louisiana.
November 21, 2008.
Denied.
CALOGERO, C.J., would grant the writ.
KIMBALL, J., would grant the writ.